Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
Applicant's arguments filed September 14, 2021, have been fully considered but they are not deemed to be persuasive.
Applicant's arguments with respect to claims 33 have been considered but are deemed to be moot in view of the new grounds of rejection. The new grounds of rejection are necessitated by the added limitation concerning the energy converter (i.e. adding the limitation of claim 25 to claim 33; which was essentially rejected over Doman in view of Jones et al, in the previous action). 

Applicant argues that the drawings have been amended to overcome the drawing objections (including to show claim limitations). Although this is true, the amended drawings included new errors (see below).

Applicant argues that amending “component control valve” to --multi-component control valve-- overcomes the 112a problem. This is incorrect. 
Claim 18 claims “a directional control valve hydraulically in series with and between the parasitic energy convertor and the multi-component control valve” (line 10-11). The directional control valve (128) is not hydraulically in series with the parasitic energy convertor, but in parallel to it (i.e. the hydraulic motor, 120). As can be seen in a copy of part of fig 3 below, fluid can flow either through the hydraulic motor as flow A, or through the directional control valve as flow B, and therefore are in parallel, not series.
Note that the multi-component control valve is hydraulically coupled in series with the set of load-handler actuators, and is shown by the flow through the multi-component control valve (flow C) also passes to the load-handler actuators (follow D or E). Since this series flow doesn’t happen for the parasitic energy convertor and the multi-component control valve, they aren’t in series.

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]Flow A				Flow B	Flow C	Flow D 	         Flow E
[AltContent: arrow]
[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    412
    547
    media_image1.png
    Greyscale

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “124” has been used to designate both lines connected to the valves 330-1-330-n (fig 7).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "124" and "126" have both been used to designate the line extending through 120 (fig 7).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 112
Claims 18, 19, 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 18 claims “a multi-component control valve hydraulically coupled in series with the set of load-handler actuators…to control hydraulic flow to and from the each of the load-handler actuators” (line 4-6), “the hydraulic motor is hydraulically coupled in parallel with the multi-component control valve” (line 8-9), “a directional control valve hydraulically in series with and between the parasitic energy convertor and the multi-component control valve” (line 10-11), which is wrong. The directional control valve (128, fig 3 or 4) is between the parasitic energy convertor (120) and the multi-component control valve (130); but is hydraulically in series with the multi-component control valve, but not the parasitic energy convertor (flow in lines 164 and 166 can flow to either the parasitic energy convertor or the directional control valve, making them in parallel and note that line 7-8 identifies the connection as parallel). 
Claims 19, 22 and 23 depend from claim 18 and therefore have the same problem as 18.
Claim Rejections - 35 USC § 103
Claim 33 is rejected under 35 U.S.C. § 103 as being unpatentable over Doman (6662881) in view of Jones et al (2004 0069497). Doman discloses a load-handler comprising a load-side control transceiver (80) coupled to a frame (i.e. 22 of 20, e.g. fig 3), configured for controlling load-handier components (i.e. 84, 42, 44, 28, 30) based on commands received wirelessly from a truck-side control transceiver (72); and a backup battery (86) configured to be coupled to the frame (e.g. fig 3), powering the load-side control transceiver; and charged by a parasitic energy convertor (88, note that this term is considered an identifier only) ; but does not disclose that the parasitic energy convertor includes a hydraulic motor coupled to an electrical generator. 
Jones et al teaches, for a load-handler comprising a feed line (114), configured to be coupled to a hydraulic pump (146) and a parasitic energy convertor (82); that the energy convertor includes a hydraulic motor coupled to an electrical generator, for the purpose of transmitting (electrical) power without electrical connections (paragraph 6).
Since Doman and Jones et al are both from the same field of endeavor (controlling fluid actuators remote from a pump through wireless transmitters, see respectively fig 1 and 3), the purpose disclosed by Jones et al would have been recognized in the pertinent art of Doman. It would have been obvious at the time the invention was made to one having ordinary skill in the art to make the energy convertor of Doman a parasitic energy convertor hydraulically coupled to the load-handler feed line and including a hydraulic motor coupled to an electrical generator, as taught by Jones et al, for the purpose of transmitting (electrical) power without electrical connections.

	Conclusion
Claims 1-15, 17, 24, 29-31 and 17 34-37 are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM -4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ken Bomberg, can be reached on 571-272-4922. The fax number for this group is 571-273-8300. Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745